Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 6, 11 are amended.  Claims 3, 8, 13 are cancelled.
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. 
Re claim 1, applicant argues on p. 5-7, that Adachi does not teach the amended claim limitation of, “resizing the virtual display based on the first target size and a size of a display screen of the first device, to make boundary of the virtual display within boundary of the display screen of the first device,” because Adachi does not teach the resizing of the virtual display based on two factors.
Examiner respectfully disagrees.  It was previously stated in the non-final rejection filed 7/7/2022 on p. 4-5 that Adachi teaches wherein resizing the virtual display based on the first target size comprises:
Resizing the virtual display based on the first target size and a size of a display screen of the first device, to make boundary of the virtual display within boundary of the display screen of the first device (see [0085-0087], in reference to Fig. 3D and 3E, wherein the virtual display of 421 is resized based on the target size of enlarging, wherein the resizing is shown to be within boundary of display of the first terminal device) and ([0088] Note that the projection device 101 and display unit 305 normally have different screen sizes. For this reason, the window displayed on the display unit 305 may be magnified according to a ratio between their screen sizes in place of magnifying the window to the window size designated on the projection device 101. Of course, if the projection device 101 and display unit 305 have the same screen size, such magnification processing is not required. Since such processing is generally executed, no more explanation thereof will not be given. Then, the information processing apparatus 100 restores display of the rubber band and cursor, and ends the window resize processing).  Thus, a resizing based on a first target size as performed by a user to resize the virtual display 421, and a size of a display screen (for example, between same sized display devices so that no magnification according to ratio between screen sizes is required), to make boundary of the virtual display within boundary of the display screen of the first device (the virtual display is displayed within the boundary of the terminal screen) is taught by Adachi.
Applicant’s remaining arguments regarding claims 1-2, 4-7, 9-12, 14-15 have been considered, but are not persuasive for at least the reasons above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7, 9, 11-12, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adachi (US 20110083102).
	Re claim 1, Adachi teaches a method for interaction between devices, applied to a first device, (see fig. 1, block 110, terminal device as a first device) comprising:
receiving a first target size (see [0083], in step S904, the cpu 206 transmits the pieces of acquired size information as an event (magnification instruction) to the terminal device 110).
from a second device (see Fig. 2, block 206 cpu) 
in a case that a virtual display of the first device (see [0051], in reference to Fig. 3C and 3E, sharing-selected window 421)
is displayed in a screen-projection window on a display screen of a second device (see fig. 3A, screen 400) and (see [0031], in reference to Fig. 1, a projection device 101 as an example of a display device is connected to the processing apparatus)
wherein, a first content is displayed on the virtual display of the first device and a size of the screen-projection window is a second target size (see Fig. 6, step 903, end of resize operation) and (see [0082], the cpu determines that the resize operation of the sharing window is complete).
the first target size is a size to which the virtual display is to be resized, and the first target size is determined when the screen-projection window is adjusted to the second target size (see [0087], when the user completes the drag operation using the input device 107, since a final window size is decided in step s904, the cpu 206 transmits the decided window size to the second terminal device)
Resizing the virtual display based on the first target size and a size of a display screen of the first device, to make boundary of the virtual display within boundary of the display screen of the first device (see [0085-0087], in reference to Fig. 3D and 3E, wherein the virtual display of 421 is resized based on the target size of enlarging, wherein the resizing is shown to be within boundary of display of the first terminal device) and ([0088] Note that the projection device 101 and display unit 305 normally have different screen sizes. For this reason, the window displayed on the display unit 305 may be magnified according to a ratio between their screen sizes in place of magnifying the window to the window size designated on the projection device 101. Of course, if the projection device 101 and display unit 305 have the same screen size, such magnification processing is not required. Since such processing is generally executed, no more explanation thereof will not be given. Then, the information processing apparatus 100 restores display of the rubber band and cursor, and ends the window resize processing).  Thus, a resizing based on a first target size as performed by a user to resize the virtual display 421, and a size of a display screen (for example, between same sized display devices so that no magnification according to ratio between screen sizes is required), to make boundary of the virtual display within boundary of the display screen of the first device (the virtual display is displayed within the boundary of the terminal screen) is taught by Adachi.
displaying the resized virtual display in the screen-projection window (see [0067], since the display content of the magnified sharing window and an event indicating that the sharing window has been changed or updated to the information processing apparatus 100) and (see [0049], in reference to fig. 3A, wherein screen 400 is a screen displayed on the projection device 101, and the screen sharing application window 401 displays a list of the windows shared with respect to the terminal devices 110).
Re claim 2, Adachi teaches claim 1.  Furthermore, Adachi teaches updating the first content displayed on the virtual display based on the first target size, to adapt the updated first content to the resized virtual display (see [0065-0067], wherein content in the sharing window has been changed or updated and cpu 360 magnifies the self sharing window according to decided size, transmitting screen information of the magnified sharing window and an event indicating sharing window has been changed or updated), (see [0080-0084], wherein a drag operation causes a resize operation of the sharing window, and the CPU acquires coordinate positions, and transmits the pieces of acquired size information as an event to the terminal device), and (see [0085-0087], in reference to Fig. 3D and 3E, wherein the virtual display of 421 is resized based on the target size of enlarging).

Re claim 4, Adachi teaches claim 1.  Furthermore, Adachi teaches wherein the first target size comprises a target length and a target width (see [0085-0087], in reference to Fig. 3D and 3E, wherein the virtual display of 421 is resized based on the target size of enlarging, wherein the resizing is shown implicitly includes a length and width) and (see [0006-0007, [0083], wherein coordinate positions of the target size is acquired including coordinates with x,y components, which implicitly includes width and length information of the target size). 
Claims 6-7, 9 claim limitations in scope to claim 1-2, 4 as a system of devices including a processor and memory, herein incorporated by reference.  Furthermore, Adachi teaches a processor with memory (see [0112], computer system or apparatus including devices and a memory device).
Claims 11-12, 14 claim limitations in scope to claims 6-7, 9 and 1-2, 4 and are rejected for at least the reasons above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 20110083102) in view of Sakai (US 20160350059).
Re claim 5, Adachi teaches claim 1.  Adachi teaches obtaining size information including x and y coordinates, but does not explicitly teach wherein the first target size comprises a target aspect ratio.
However, Sakai teaches wherein the first target size comprises a target aspect ratio (see [0072 & 0131] wherein display area information includes information such as the aspect ratio of the display area and total number of pixels in each area inside the display area, such as an xy plane defined for each area.  Information processing system may also adjust the aspect ratio of the moved image information according to aspect ratio of the destination partitioned area, such as match the aspect ratio of the moved image information to the aspect ratio of the destination partitioned area).
Adachi and Sakai teaches claim 5.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Adachi’s method/system of interaction between a plurality of display devices to explicitly include a first target size that includes a target aspect ratio, as taught by Sakai, as the references are in the analogous art of display sharing information between interacting display devices.  An advantage of the modification is that it achieves the result of explicitly providing for target aspect ratios to take into account different display sizes of the interacting devices to provide an accurate display of resized virtual display.
Claims 10 and 15 claims limitations in scope to claim 5 and are rejected for at least the reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616